440 So. 2d 350 (1983)
Jesse Joseph TAFERO, Petitioner,
v.
STATE of Florida, Respondent.
No. 62847.
Supreme Court of Florida.
October 6, 1983.
Rehearing Denied November 29, 1983.
Elizabeth J. du Fresne, of du Fresne & Bradley, P.A., Miami, Marc Cooper, of Greene & Cooper, P.A., Miami, for petitioner.
Joy B. Shearer, Asst. Atty. Gen., West Palm Beach, for respondent.
On consideration of the Motion for Leave to File Petition for Writ of Error Coram Nobis, it is ordered by the Court that said motion be and the same is hereby denied.
ALDERMAN, C.J., and ADKINS, McDONALD and EHRLICH, JJ., concur.
BOYD, J., dissents with an opinion.
OVERTON, J., dissents with an opinion, in which BOYD, J., concurs.
BOYD, Justice, dissenting.
I dissent and would grant leave to apply for a writ of error coram nobis. I believe that when a witness, under penalty of perjury, recants critical testimony given at the trial, there should be an evidentiary hearing. Such a recantation raises the question of whether an innocent person has been sentenced to prison or the electric chair on the basis of perjured testimony. Surely when a substantial question of such a miscarriage of justice has been raised, the state, society, and the courts should be sufficiently concerned to require further inquiry.
OVERTON, Justice, dissenting.
I dissent. I would find that whenever the asserted recanted testimony was a critical feature of the trial there must be an evidentiary hearing.
BOYD, J., concurs.